Title: Stephen Hills et al. to the American Commissioners, 7 February 1779
From: Hills, Stephen
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Brest, February 7th. 1779.
The Commission’d and Warrant-Officers belonging to the American Frigate Alliance, commanded by Peter Landais Esqr. beg leave to represent to your Excellencies that the Honble. the Navy-Board in the Eastern Department assur’d us that upon our Arrival in France we should be intitled to receive such Sums of Money as our Necessities might call for or require;— in consequence of such Assurances we now make this Application to your Excellencies, in full Confidence that you will allow us such Sums of Money as have been heretofore allow’d other Officers on similar Occasions:— for farther particulars we beg leave to refer you to Dr Winship the Surgeon of the Ship, who will give you all the Intelligence in his Power;— & are, Gentln. with the greatest respect, Your Most Obedt. Hble. Servnts.—
Stephen Hills -M. ParkeJoseph AdamsJames DeggeJohn BuckleyThomas ElwoodJames Warren Junr
His Excellency Benja. Franklin Esqr. & the other American Ambassadors at the Court of France.—
 
Addressed: His Excellency / Benjamin Franklin Esqr / & the other American Ministers / Paris
Endorsed by Franklin: Commission and Warrant Officers at Brest in the Alliance want Money
